Emission Reduction Purchase
Agreement                                                                                                    
Page 1 of 11

Exhibit 10.10

EMISSION REDUCTION PURCHASE AGREEMENT
(ERPA)

between

(the "Purchaser")

ECOLOCAP SOLUTIONS (CANADA) INC (ECOLOCAP).

740 St Maurice suite 102 Montreal, QC H3C1L5 Canada Tel : 5148763907 Fax:
5148764080 Email: trivutruong@ecolocap.com

President - CEO: Dr. Tri Vu Truong

and

(the " BAN NHUNG Hydro Power – CDM Project Proponent”)., henceforth
“VIETNAM PROJECT PROPONENT”

Owner: TUAN ANH HYDRAULIC DEVELOPMENT AND CONSTRUCTION INVESTMENT CORPORATION,
VIET NAM (TUAN ANH HDC., CORP)

Address: No. 3A-430 Alley, Bach Dang St, Chuong Duong Ward, Hoan Kiem Dist, Ha
noi, Viet nam
Telephone: (084) 4 9842588.
Fax : (084) 4 9842588
Mobile: 0912698988 Email:

General Director: Do Anh Tuan

Interpretation and Definitions

In this Agreement, unless otherwise required by the context, all capitalized
terms shall have the meaning set forth in the definitions below.

 

Initial VN Hydro Power CDM Project Proponent:_____Initial Ecolocap Solutions
(Canada) inc-5:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                      
Page 2 of 11

Additional   Means any Certified Emission Reduction (CER) generated by the
Project  Emission   that is in excess of [50,000] Certified Emission Reductions
(CERs) per  Reduction:   annum.   Agreement:   Means this Emission Reduction
Purchase Agreement.    Annex B Countries:   Means the countries listed in Annex
B to the Kyoto Protocol having     committed themselves to reduce or limit their
GHG emissions.    Annex I Countries:   Means the parties to the UNFCCC listed in
Annex I thereto (Annex I     consists of industrial countries and countries in
transition).    Anticipated   Means up to [50,000] Certified Emission Reductions
(CERs) per annum  Emission   during the Crediting Period, anticipated to be
generated by the Project  Reduction:   and calculated in accordance with the
Kyoto Rules.    Baseline:   Means the scenario that reasonably represents the
anthropogenic     emissions of GHG that would occur in the Host Country in the
absence of     the Project, determined in accordance with the Kyoto Rules.   
Business Day:   Means a day on which banks are open for general business in
Vietnam.    Carbon Dioxide   Means a metric measure used to compare the
emissions of various GHG  Equivalent:   based upon their global warming
potential.   Certification:   Means the written confirmation by an Operational
Entity of an Emission     Reduction resulting from a CDM project and having
passed the  Verification procedure according to the Kyoto Rules.      Certified
Emission   Means a unit of Emission Reduction issued pursuant to Article 12 of
the  Reduction (CER):   Kyoto Protocol and the requirements of the Kyoto Rules
(including     Certification), equal to one metric ton of Carbon Dioxide
Equivalent     resulting from a CDM project.   Clean Development   Means the
flexible mechanism established by Article 12 of the Kyoto  Mechanism (CDM) : 
 Protocol providing for Annex I Countries to implement projects that reduce   
 emissions in non-Annex I Countries in return for CERs and assist the non-   
 Annex I Countries in achieving sustainable development and contributing     to
the ultimate objective of the UNFCCC.   Crediting Period:   Means, until
December 31, 2026.   Emission  Means reduction in emission of GHG achieved,
calculated in accordance  Reduction:  with the Kyoto Rules.   Executive Board: 
Means the international authority elected by the representatives of the   
parties to the Kyoto Protocol responsible for monitoring the CDM process.   
First Commitment  Means 10th June 2008 until December 31, 2012 .  Period:   
Force Majeure:  Means any circumstance or condition beyond the control of either
party to    this Agreement affecting the performance of its obligations under
this    Agreement including in particular wars, insurrection, natural disaster
or    equivalent circumstances.   Greenhouse Gases  Means the six gases listed
in Annex A to the Kyoto Protocol.  (GHG):    Host Country:  Vietnam


 

Initial VN Hydro Power CDM Project Proponent:_____Initial Ecolocap Solutions
(Canada) inc-5:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                 
Page 3 of 11

Kyoto Protocol:  Means the protocol to the UNFCCC adopted at the third
conference of the    parties to the UNFCCC in Kyoto, Japan, on December 11,
1997.    Kyoto Rules:  Means the UNFCCC, Kyoto Protocol, the Bonn agreement, the
Marrakesh    Accords, any relevant decisions, guidelines, modalities and
procedures    made pursuant to them and/or any succeeding international
agreements as    amended and/or supplemented from time to time and which include
those    rules specifically required to be met for the issuing and transfer of
CERs.    Letter of Approval  Means a binding approval of the Project by the Host
Country together with  (LOA):  an approval of the transfer of CERs.   
Monitoring Report:  Means an annual report to be provided by Owner setting out
the total    number of Emission Reductions generated by the Project during the 
  previous year according to the Kyoto Rules, international Monitoring rules   
and the PDD.    Monitoring:  Means the collection and record of data allowing
the assessment of    reductions in GHG emissions resulting from the Project
conducted in    accordance with the Kyoto Rules.    Operational Entity:  Means
an independent entity accredited by the Executive Board being the    executive
body for CDM and inter alias responsible for determining    whether a project
and the resulting Emission Reductions meet the    requirements of Article 12 of
the Kyoto Protocol.    Project Design  Means a detailed description of the
Project to be submitted for Validation  Document (PDD):  prepared in accordance
with the Kyoto Rules, the UFG and the Directive    and attached as Annex III.
The Purchaser will be responsible for providing    PDD development for
Registration of the Project.    Project:  Means the proposed CDM project
described in the PDD and other    documents describing the implementation and
economics of the Project    attached in Annex IV.    Registration:  Means the
official registration of a CDM project by the Executive Board    according to
the Kyoto Rules.    UNFCCC:  Means the United Nations Framework Convention on
Climate Change    adopted in New York on May 9, 1992.    Unit Price:  Means the
price payable by Purchaser to Project Proponent per Certified    Emission
Reduction (CER) unit:      The purchase unit price paid by EcoloCap Solutions
Canada Inc. to Viet    Nam Project Proponent for the CER is fixed at
(12)$US/CER, less    applicable tax and sale commission, for the year 2008 to
2012 and a new    agreement for purchase unit price will be negotiated for the
two periods of    extension.      The amount paid to the Viet Nam Project
Proponent for the total certified    CER generated from this project is fixed at
(85)% of the total value of CER    at this above mentioned purchase price
($(12)US), less commission,    applicable tax and the one time reimbursement of
an amount of    $(75,000)USD to Ecolocap Solutions inc for funding the CDM
process.      TERM:      Ecolocap Solutions inc will purchase certified CER
generated by this    project for the year 2008 to 2012 with options of extension
for two other    periods of 7 years, the period 2013-2026, under same terms and 
  conditions. 


Initial VN Hydro Power CDM Project Proponent:_____Initial Ecolocap Solutions
(Canada) inc-5:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                         
Page 4 of 11

Validation:  Means the assessment of the PDD, including the Baseline, by an 
Operational Entity, determining its compliance with the Kyoto Rules.   
Verification:  Means the periodic independent review and ex post determination
of the  monitored reductions in GHG emissions that the Project has achieved 
during a specified period of time by an Operational Entity in accordance  with
the Kyoto Rules. The project's owner will be Responsible for providing 
periodical monitoring.   Unless otherwise specified, references to clauses are
to clauses of this Agreement, references to  legal provisions are references to
such provisions as in effect from time to time, use of a gender  includes any
gender and use of the plural includes the singular and vice versa where the
context  requires.   All headings and titles are inserted for convenience only
and shall not be deemed part of this  Agreement or taken into consideration in
its interpretation.      1. Preamble     The Project is located on the territory
of the Host Country.     2. Contractual Obligations   2.1. Anticipated Emission
Reductions   2.1.1. Upon Registration of the Project, Purchaser shall endeavor
to implement the Project in    accordance with the PDD and other documents
describing the implementation and    economics of the project attached in Annex
IV at its own risk and expense. It is hereby    acknowledged and agreed between
the parties hereto that Purchaser does not warrant    the generation of, and is
not obliged to generate, any CERs, whether by the Project or    otherwise.  
2.1.2. If the Project generates CERs, during the crediting period Project
Proponent shall, to    the extent it is legally possible and permissible,
exclusively transfer or cause to be    transferred to Purchaser all rights (and,
to the extent legally possible and permissible,    legal title) which Project
Proponent may have in the Anticipated Emission Reductions    generated during
the Crediting Period to Purchaser.   2.1.3. Purchaser shall pay to Project
Proponent the Unit Price for each Anticipated Emission    Reduction generated by
the Project and in which the Project Proponent's rights are    transferred to
Purchaser in accordance with clause 3 below.   2.2. Additional Emission
Reductions   2.2.1. If Additional Emission Reductions are generated by the
Project during the Crediting    Period, Project Proponent shall offer any
Additional Emission Reductions to Purchaser    subject to the terms and
conditions of this Agreement and at a price per Additional    Emission Reduction
equal to the Unit Price. If Purchaser does not wishes to exercise    the
purchase option then Project Proponent may deal with the Additional Emission   
Reductions as it wishes.   2.2.2. Additional Emission Reductions offer by the
Purchaser shall be made as soon as 


Initial VN Hydro Power CDM Project Proponent:_____Initial Ecolocap Solutions
(Canada) inc-5:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                 
Page 5 of 11

  possible after such Additional Emission Reductions have been generated, but no
later    than December 31 of the year subsequent to the calendar year in which
such    Additional Emission Reductions have been generated.    2.2.3. Purchaser
shall be entitled to accept such offer as a whole or in part and shall notify
to    Project Proponent within one month after receipt of such offer, whether
and to what    extent it accepts the offer. If Purchaser does not respond within
this deadline the offer    shall be deemed to be rejected by Purchaser.   
2.2.4. To the extent Purchaser accepts the offer, Project Proponent shall, to
the extent it is    legally possible and permissible, transfer or cause to be
transferred to Purchaser all    rights (and, to the extent legally possible and
permissible, legal title) which Project    Proponent may have in those
Additional Emission Reductions in respect of which    Purchaser has accepted
such offer, within two months after acceptance of such offer    by Purchaser.   
2.2.5. To the extent Purchaser rejects such offer of Additional Emission
Reductions or such    offer is deemed rejected by Purchaser, Project Proponent
shall be free to enter into    contracts with other parties for the sale of such
Additional Emission Reductions or to    otherwise deal with such Additional
Emission Reductions as Project Proponent wishes.    2.2.6. Purchaser shall pay
to Project Proponent a price equal to the Unit Price for each    Additional
Emission Reduction in respect of which Purchaser has accepted such offer.   
2.3. Emission Reductions generated after the Crediting Period      If the
Project generates any Certified Emission Reductions after the Crediting Period, 
  Purchaser shall enter into negotiations with Project Proponent with a view to 
  concluding an agreement on the purchase of such Certified Emission Reductions 
  based on the principles of this Agreement but amended in order to reflect the 
  international and/or national rules then applicable.        3. Transfer     
Transfer to Purchaser of all the rights (and, to the extent legally possible
and    permissible, legal title) which Project Proponent may have in a Certified
Emission    Reduction shall have occurred upon the transfer of a CER from the
register of the    Executive Board to a register in favor of Purchaser or such
other account or register    Purchaser has notified to Project Proponent in
writing.        4. Payment    4.1. Payment for Certified Emission Reductions   
4.1.1. Payment by Purchaser to Project Proponent for the Certified Emission
Reductions (the    rights in which are transferred pursuant to clause 3) shall
be made on the last Business    Day of the month in which a 40 Business Day
period, starting at the day on which    Purchaser has received satisfactory
evidence of the transfer as provided for in Clause    3, has elapsed.    4.1.2.
All payments shall be made to the accounts from time to time be notified to the
other 


Initial VN Hydro Power CDM Project Proponent:_____Initial Ecolocap Solutions
(Canada) inc-5:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                             
Page 6 of 11

  party in writing.    4.1.3. All payments shall be made in US Dollars.   
4.1.4. Subject to clause 4.1.5 below, all taxes, fees, costs or other expenses
in connection    with the generation of CERs by the Project and their
Registration and transfer    (including VAT in any jurisdiction Purchaser duly
notifies Project Proponent to transfer    CERs as in Clause 3, if applicable)
shall be borne by Project Proponent and purchaser.    4.1.5. The share of the
proceeds from CERs generated by the Project to be used to cover   
administrative expenses according to the Kyoto Rules shall be borne by Project 
  Proponent and Purchaser in equal shares.      The share of the proceeds from
CERs generated by the Project to be used to assist    developing countries that
are particularly vulnerable to the adverse effects of climate    change to meet
the costs of adaptation according to the Kyoto Rules shall be borne by   
Project Proponent and Purchaser in equal shares.      5. Termination and
Remedies    5.1. Either party (the "Non-defaulting Party") shall be entitled to
terminate this Agreement    by written notice to the other party with immediate
effect if any of the following events    occurs:    5.1.1. The other party
commits a breach of any of its obligations under this Agreement and, in    the
case of a breach capable of being remedied, such breach remains for more than
30    Business Days after it has been requested in writing by the Non-defaulting
Party to    remedy the breach; or    5.1.2. The other party goes into
liquidation (whether voluntary or otherwise), is unable to pay    its debts as
they fall due, is wound up, makes any compromise, composition or other   
arrangement with its creditors generally, or becomes subject to any
administration    order.    5.2. Force Majeure      Should either party be
impeded wholly or in part from fulfilling any of its obligations    under the
Agreement for reasons of Force Majeure, such obligation shall be suspended    to
the extent and for as long as such obligation is affected by Force Majeure and
the    impeded party shall be entitled to such extension of time as may be
reasonably    necessary.      Either party shall notify the other party of the
existence and date of beginning of an    event of Force Majeure that is likely
to impede its performance under the Agreement    within 5 Business Days after
having obtained knowledge of any such event. Either    party shall likewise
advise the other of the date when such event ended and shall also    specify the
re-determined time by which the performance of its obligations hereunder is   
to be completed.      Project Proponent and Purchaser shall consult with each
other with a view of    determining any further appropriate action if a
condition of Force Majeure is to continue    after 20 Business Days from the
date of giving notice thereof.      Neither party shall be liable for damages or
have the right to terminate this Agreement 

Initial VN Hydro Power CDM Project Proponent:_____Initial Ecolocap Solutions
(Canada) inc-5:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                   
Page 7 of 11

  for any delay in performing hereunder if such delay is caused by Force
Majeure;    provided, however, that the non-impeded party shall be entitled to
terminate such part    of the Agreement that remains unfulfilled, if the
condition of Force Majeure is to    continue after 6 months from the date of
giving notice thereof.      6. Change in Circumstances      If any change in
circumstances (i.e. a change of scientific basics or applicable    standards
relating to the Baseline methodology and/or the applicable criteria for   
Verification and Certification of the resulting Emission Reductions) occurs
which    substantially affects the Project, the parties to this Agreement shall
enter into    negotiations with a view to adapt the Project and its
implementation or any relevant    provision of this Agreement, as may be
necessary or useful. A change in    circumstances shall in no event be
considered substantially affecting the Project if at    least 50% of the
Anticipated Emission Reductions can be generated.      The parties to this
Agreement shall cooperate and make their best efforts to enable the   
continuation of the Project in accordance with the new circumstances and to
achieve    the generation and transfer of the Anticipated Emission Reductions. 
    If any of the documents related to the Project and submitted at any time
during the term    of this Agreement fails to be approved by such authority
whose approval is required    under the Kyoto Rules or otherwise appears to be
non-compliant with any relevant    standards or conditions of the Kyoto Rules,
Project Proponent and Purchaser shall    discuss whether or not the relevant
documents are to be revised and resubmitted.      7. Conditions Precedent     
This Agreement shall enter into force upon satisfaction of the following
conditions    precedent:      1. Conclusion of a binding agreement with the Host
Country.        8. Miscellaneous    8.1. Assignment and subcontracting   
Neither party shall, without the written consent of the other party, assign or
transfer the    Agreement or the benefits or obligations thereof or any part
thereof to any other    person.    8.2. Confidentiality and Disclosure    The
parties shall treat as confidential all information obtained as a result of
entering    into or performing this Agreement which relates to the provisions of
this Agreement, the    negotiations relating to this Agreement and the subject
matter of this Agreement.      No party shall disclose any such confidential
information to any third party, except in    those circumstances where
disclosure is required in order to comply with any laws or    regulations,
including without limitations the Kyoto Rules.    8.3. Notices 


Initial VN Hydro Power CDM Project Proponent:_____Initial Ecolocap Solutions
(Canada) inc-5:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                            
Page 8 of 11

  Any communications to be made under or in connection with this Agreement shall
be    made in writing (including by facsimile) to the address or facsimile
number, from time to    time designated by the party to whom the communication
is to be made to the other    party for that purpose. The address and facsimile
number so designated are set out in    Annex [I] hereto. A      Communication
will only be effected, if sent by mail, when delivered to or rejected by    the
recipient, if sent by facsimile, when a transmission report shows that the
facsimile    has been sent.   8.4. Entire Agreement     This Agreement embodies
the whole and only agreement of the parties with respect to    the subject
matter hereof, and no prior or contemporaneous oral or written agreement    or
understanding shall be deemed to constitute a part of this Agreement, unless   
expressly referred to herein, or attached hereto, or specifically incorporated
by    reference herein. The Annexes and schedules to this Agreement constitute
integral  parts of this Agreement and shall therefore be deemed part of this
Agreement.     8.5. Amendments     This Agreement may only be amended with the
written consent of the parties hereto.    8.6. Costs and Expenses     Each party
shall bear its own costs and expenses in relation to the negotiation,   
preparation, execution and carrying into effect of this Agreement.   8.7.
Severability     If any part or provision of the Agreement is or becomes
illegal, void or unenforceable in    any respect, the remaining parts or
provisions shall not be affected or impaired. Any    deficiency in the Agreement
resulting there from shall be amended by way of    interpretation of the
Agreement having due regard to the parties intent.   8.8. Governing law     This
Agreement shall be governed and construed in accordance with English law   
excluding its rules on conflicts of laws.   8.9. Jurisdiction     The parties
irrevocably submit to the exclusive jurisdiction of the courts having   
jurisdiction in commercial matters for England with regard to all disputes
arising out of    or in connection with this Agreement, its violation,
termination or nullity.   8.10. Counterparts     This Agreement shall be
executed in two counterparts with one copy for Project    Proponent and one for
Purchaser. If there are any discrepancies between the English    and the
Vietnamese version, the English version will prevail.


Initial VN Hydro Power CDM Project Proponent:_____Initial Ecolocap Solutions
(Canada) inc-5:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                          
Page 9 of 11

PARTIES TO THE AGREEMENT

WHEREOF the parties have agreed to the terms and conditions of this agreement as
outlined above, this 10th day of June 2008, in the presence of:

Purchaser:                                                                     
DR. TRI VU TRUONG  President - CEO : Dr. Tri Vu Truong
                                                         Project Proponent:   
                                                                 DO ANH TUAN  
General Director: Do Anh Tuan                             
                                      Witness No 1  Witness No 2             
BUI THI LAN HUONG  LE VAN TAN  MSc. Bui Thi Lan Huong  Le Van Tan-Engineer 
Biology Energy-Waste Treatment  Viet nam  (Viet nam) Ltd.   


Initial VN Hydro Power CDM Project Proponent:_____Initial Ecolocap Solutions
(Canada) inc-5:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                        
Page 10 of 11

ANNEX I:

1. The salient features of Ban Nhung Hydro Power Project at Tran Ninh Commune,
Van Lang District in Lang son Province, Vietnam.

No  Parameters  Symbols  Units Value  1  Catchment area  F  km2 2450  2 
Long-term average annual rainfall  Xo  mm 1350  3  Average flow  Q0  m3 /s 
45,87  4  Total amount of average annual flow  W0  106 m3  1446,6  5  Specific
runoff  M0  l/s.km2 18,72  6  Normal water level  MNDBT  m 191,5  7  Dead water
level  MNC  m 190,5  8  Surface area with normal water level  F  Km2 2,04  9 
Designed head  Htt  m 17,0  10  Designed discharge  QTK  m3 /s  77,0  11 
Installation capacity  Nlm  MW 11,0  12  Firm capacity P=85%  Ndb  MW 0,81  13 
Number of unit  z    2  14  Estimated Annual Electricity Generation  Eo  106
kWh  42,40  15  Estimated Annual Operation Hours  hsd  h 3855  16 Annual
estimation of the emission
reduction, tCO2 eq  CERs tCO2 eq 24592 17  Resettlement     person 20  18
Compensation (land, tree, farm, property, etc...)    106USD    0,437 19  It is
run off river hydropower plant        Yes  20 New hydropower project with
reservoirs
having power densities (installed capacity
devided by the surface area at full reservoir
level) greater than 4 W/m2 .       


2. Project time schedule.

- Year of 2008: Main work as construction of left side dam will be started in
Octorber,
- Year of 2009: construction of right side dam
- Year of 2010: Operation of Unit No 1 and No II.

Initial VN Hydro Power CDM Project Proponent:_____Initial Ecolocap Solutions
(Canada) inc-5:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                         
Page 11 of 11

ANNEX 2:

     Work flow of CDM Activity

[exhibit1010x11x1.jpg]


Initial VN Hydro Power CDM Project Proponent:_____Initial Ecolocap Solutions
(Canada) inc-5:

--------------------------------------------------------------------------------